department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel thousand oaks from cc wr lad tho deborah butler assistant chief_counsel field service cc dom fs subject aggregation of airplane leasing this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend mr x or taxpayer professional y tax_year tax_year tax_year corp a corp b_trust c d years issues whether the activity of corp a a subchapter_s_corporation may be aggregated with corp b a subchapter_c_corporation under the aggregation rules of sec_1_183-1 for the purposes of determining the profit_motive of the s_corporation under sec_183 whether corp b may reclassify disallowed personal expenses of mr x as his deductible compensation conclusions the activity of corp a an s_corporation may not be aggregated with corp b a c_corporation under the aggregation rules of sec_1_183-1 for the purposes of determining the profit_motive of the s_corporation under sec_183 corp b may not reclassify disallowed personal expenses of mr x as his deductible compensation facts mr x is a very successful professional y and is sometimes required to travel away from home on business for tax_year sec_1 and mr x claimed substantial losses attributable to corp a an s_corporation on his individual federal_income_tax return corp a has been identified as an airplane charter until several years prior to the tax years at issue mr x was the shareholder of corp a since that date trust c which we assume is mr x’s grantor_trust has been the100 owner of corp a_trust c also owns corp b a c_corporation which is mr x’s personal_service_corporation corp a has never shown a profit and has instead sustained losses each year for at least d years corp a owns several airplanes they are not available for lease to the general_public corp a does not have a faa federal aviation agency part license which is apparently necessary to hold out the airplanes for lease to the general_public instead the planes are almost exclusively used by mr x and his family the only income earned by corp a comes from corp b corp b contracts with other entities for mr x’s services and mr x sometimes uses the aircraft owned by corp a to fly to business locations mr x is a pilot himself and also uses the airplanes for personal reasons some allocation has been made for personal_use of the airplanes on corp a’s books the contract between corp b and mr x contains a clause which attempts to recharacterize certain deductions claimed at the c_corporation level in essence the clause provides that if a deduction is disallowed by the internal_revenue_service then the amount of that deduction will be recharacterized as compensation to mr x the irs agent disallowed certain expenditures_for wardrobe entertainment and gifts paid for and deducted by corp b law and analysis issue sec_183 provides that if an individual or an s_corporation is engaged in an activity that is not engaged in for profit no deduction attributable to the activity shall be allowed except as provided in that section sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under sec_212 or deductions are allowable under sec_162 or under sec_212 or only where the taxpayer is engaged in an activity with an actual and honest objective of making a profit 78_tc_642 aff’d 702_f2d_1205 d c cir 72_tc_28 acq 1979_1_cb_1 sec_183 as it applies to the present case provides that an activity will be presumed to be an activity engaged in for profit if income exceeds deductions in out of consecutive taxable years sec_1_183-2 lists some of the factors to be considered in determining whether an activity is engaged in for profit the factors listed include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the involvement of elements of personal pleasure or recreation sec_1_183-1 states that in order to determine whether and to what extent sec_183 and the regulations thereunder apply the activity or activities of the taxpayer must be ascertained for instance where the taxpayer is engaged in several undertakings each of these may be a separate activity or several undertakings may constitute an activity in ascertaining the activity or activities of the taxpayer all the facts and circumstances of the case must be taken into account generally the most significant facts and circumstances in making this determination are the degree of organizational and economic interrelationship of various undertakings the business_purpose which is or might be served by carrying on the various undertakings separately or together in a trade_or_business or in an investment setting and the similarity of various undertakings generally the commissioner will accept the characterization by the taxpayer of several undertakings either as a single activity or as separate activities the taxpayer’s characterization will not be accepted however when it appears that its characterization is artificial and cannot be reasonably supported under the facts and circumstances of the case sec_1_183-1 states that no inference is to be drawn from the provision of sec_183 and the regulations thereunder that any activity of a corporation other than an electing small_business_corporation is or is not a business or engaged in for profit the losses sustained by corp a should be analyzed under the factors listed in sec_1_183-2 the taxpayer wishes to aggregate the activity of an s_corporation with the activity of a c_corporation arguing that the two are under common ownership and management if the two entities could be aggregated under sec_183 the yearly losses generated by corp a would be combined with the profits shown by corp b as a result corp a would apparently not have a history of yearly losses as referenced by sec_1_183-2 and would instead meet the presumption found in sec_183 by its terms sec_183 only applies to individuals and s_corporations sec_1_183-1 extends the application of sec_183 to trusts_and_estates because they are taxed as individuals similarly revrul_77_320 1977_2_cb_78 holds that partnerships are subject_to sec_183 because under sec_703 the taxable_income of a partner is computed in the same manner as an individual in contrast sec_1_183-1 explicitly excludes c corporations from analysis under sec_183 by attempting to aggregate a c_corporation with an s_corporation taxpayer is attempting to pull a c_corporation into the purview of sec_183 in violation of the regulations the taxpayer relies upon 868_f2d_833 6th cir nonacq 1993_1_cb_1 1993_2_cb_1 where the sixth circuit reversed the tax court's holding that a partnership did not have the requisite profit_motive similar to the present case the activity of the partnership was the rental of an airplane which was rented primarily to a related c_corporation in campbell the partnership was owned by the shareholders of the c_corporation campbell is not controlling in the current case the tax_court in campbell relied in part on the close relationship of the partnership and a c_corporation to find the leasing activity was not engaged in for profit tcmemo_1986_569 the court noted that the primary purpose of the acquisition of the plane was to provide transportation to the corporation’s officers and employees and found that this was clearly not a business_purpose of the partnership instead the court found that the partnership was formed solely as a tax_avoidance vehicle for the partners who were stockholders of the corporation the sixth circuit found that the tax_court erred in its reliance on the close relationship between the corporation and the partnership in finding the lack of profit_motive instead the court found that an individual may arrange his affairs to make a profit in a corporation specifically each partner although not profiting from the use of the plane benefitted through dividends and a very large increase in stock value at the time of the sale of the company thus the entire economic relationship and its consequences were examined by the sixth circuit to determine the profit_motive of the partnership however campbell does not address whether the undertakings of the c_corporation and the partnership were the same activity within the meaning of the regulations the service disagreed with the sixth circuit’s opinion in its published aod cc-193- noting that there is no support for the rule that a profit_motive may be found in the leasing activity based upon the rationale that the losses generated by that activity would increase the partners’ profits as shareholders the aod finds that the sixth circuit holding that attributes profit_motive from the corporation and its shareholders to the partnership violated the separate taxable entity concept established by the supreme court in 319_us_436 and 308_us_488 the tax_court has found campbell irrelevant to the determination of whether two undertakings may be grouped as a single activity under the regulations see wilkinson v commissioner tcmemo_1996_39 de mendoza v commissioner tcmemo_1994_314 the court found that the issue in campbell and kuhn v commissioner tcmemo_1992_460 another case relied upon by the taxpayer was instead whether a profit objective could exist for an undertaking that derived its income from a related corporation de mendoza see wilkinson consistent with the discussion above we do not believe that undertakings conducted separately by two different taxpayers can be combined as a single activity under the regulations thus revrul_78_22 1978_1_cb_72 held that a partnership and individual both involved in horse racing conducted separate activities under the following facts the individual taxpayer engaged in horse racing in year as a sole_proprietor in year the individual contributed his race horses to a partnership in which he became a partner horse racing was the partnership’s only undertaking in year the taxpayer acquired other horses and resumed the activity of racing horses as a sole_proprietor revrul_78_22 concluded that because sec_183 of the code must be applied at the partnership level with respect to activities engaged in by a partnership and at the individual level with respect to activities engaged in by a sole_proprietor the taxpayer’s activity of racing horses as a sole_proprietor and the activity of the partnership racing horses are two separate activities c b pincite as a result the taxpayer’s undertaking in year could not be combined with the partnership’s undertaking in year as a single activity under sec_1_183-1 further while arguing that the independent taxable entities should be ignored for purposes of the aggregation rules of sec_183 taxpayer is attempting to retain the benefits of the two different entities that is the losses from the s_corporation are flowing through to mr x’s individual return while if they were in fact combined with the undertaking of the c_corporation and became part of its business they could not flow through to him for these reasons we believe that the activities of corp a and corp b cannot be combined as one activity under sec_1_183-1 issue sec_162 generally allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_1_162-7 includes among the ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business a reasonable allowance for salaries or other compensation_for_personal_services actually rendered the test of deductibility in the case of compensation payments is whether they are reasonable and are in fact payments purely for services under sec_1_162-7 any amount_paid in the form of compensation but not in fact as the purchase_price of services is not deductible an ostensible salary paid_by a corporation may be a distribution of a dividend on stock this is likely to occur in the case of a corporation having few shareholders practically all of whom draw salaries the contract provision which attempts to convert disallowed expenses into compensation to mr x if effective permits the c_corporation to continue to deduct the amounts as salary mr x would have to report the amounts as compensation we do not think that the expenses were incurred with the compensatory purpose required to be deducted as compensation under the regulations and controlling precedent there is a two-prong test for the deduction of compensation first whether the payments were reasonable as salaries and second whether there was a compensatory purpose see 187_f3d_1116 9th cir citing elliott's inc v commissioner 716_f2d_1241 9th cir 503_f2d_359 9th cir courts generally focus on the first prong regarding reasonableness o s c f 3d pincite elliott's f 2d pincite however lack of compensatory purpose has been relied upon to find amounts paid to employees are not deductible even though they might have been reasonable in amount o s c associates nor-cal adjusters 29_tc_339 aff'd 261_f2d_842 9th cir cert_denied 359_us_966 discerning whether compensation intent has been demonstrated is a factual question decided on the basis of all the facts and circumstances of a case 56_tc_1324 aff'd without opinion sub nom jiminez v commissioner 496_f2d_876 5th cir see 399_f2d_603 9th cir a taxpayer's characterization of payments as compensation requires close scrutiny when as here a closely_held_corporation is involved elliott's f 2d pincite 58_tc_1055 aff’d without opinion 474_f2d_1345 5th cir tool producers inc v commissioner tcmemo_1995_407 aff’d in an unpublished opinion 97_f3d_1452 6th cir date see sec_1_162-7 that the amounts could have been reasonable in amount if paid as compensation does not undo the requirement of compensatory intent paula construction t c pincite klamath t c pincite there must be an intent to pay compensation at the time the distribution is made paula construction t c pincite see 98_tc_511 thus it is settled law that such intent must be shown as a condition_precedent to the allowability of a deduction to a corporation electric neon t c pincite an intent manifested after a problem arises is not controlling mores steel company inc v commissioner tcmemo_1981_35 x-l service inc v commissioner tcmemo_1973_148 as a result corporate taxpayers have generally not been permitted to recharacterize amounts as reasonable_compensation after the fact see eg king’s court paula construction electric neon simco automotive pump co inc v commissioner tcmemo_1999_235 columbia steak house ii inc v commissioner tcmemo_1981_142 mores steel x-l service more specifically taxpayers have not been permitted to recharacterize disallowed expenses paid for the individual recipient by the corporation see eg compact equipment co v commissioner tcmemo_1999_324 prince v commissioner tcmemo_1997_324 b b rider corp v commissioner tcmemo_1982_98 aff’d on this issue 725_f2d_945 3d cir here the amounts in question were paid without any prior intent to compensate mr x therefore they are not reasonable_compensation deductible under sec_162 case development hazards and other considerations -9- -11- -13- -15- -17- -19- by clifford m harbourt senior technician reviewer income_tax and accounting branch field service division
